REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

CONVENTION D'EXPLOITATION
CONSECUTIVE AU TRANSFERT DE LA CONCESSION FORESTIERE N° 1029
906

N°0 |_ZICEIMINFOF/CAB du

F application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 de les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25
mai 2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre ldes plans d'aménagement des forêts de production du domaine forestier
permanent, sur accord du Premier Ministre, Chef du Gouvernement, une Convention
d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre
chargé des Forêts,

d'une part;
ET

La société SIENCAM ENTERPRISE BP 5969 Douala représentée par
NGUEYEP NJOSSU Jean Faustin en qualité de Gérant,

d'autre part.

Il\a été convenu ce qui suit:

Article 1°”: DISPOSITIONS GÉNÉRALES

(1): La présente Convention d'Exploitation confère au concessionnaire le droit
d'obtenir annuellement, pendant sa durée, une autorisation pour exploiter une
assiette de coupe conformément aux textes en vigueur.

a La présente Convention d'Exploitation s'exerce sur un territoire de 94 917
ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière n° 1029 et dont les limites sont fixées par celles de l'Unité Forestière
d'Aménagement n° 00 004 tel que décrit dans le plan de localisation.

Article 2: DURÉE DE LA CONVENTION

La présente Convention d'Exploitation est valide jusqu'à la date de la signature
de la Convention Définitive d'Exploitation de la concession forestière n° 1029 au
profit de la société SIENCAM ENTERPRIS

| Ÿ Œ À
Articlé 3: CONDITIONS D'EXPLOITATION

La présente Convention d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

e, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux
en vigueur, et sous le contrôle technique de l'Administration chargée des
Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de coupe
annuelles ;

-_ l'inventaire d'exploitation sur les superficies à couvrir chaque année ;
l'élaboration du plan quinquennal de chaque Unité Forestière d'Exploitation ;

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
atrud
norme

-_ l'élaboration du plan annuel d'opération de chaque assiette de coupe ;
Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d’une unité

de transformation en propre, à mettre en place une unité de transformation du bois,
en vue fe la transformation des bois issus de cette concession forestière.

de tra
bénéfici

sformation du bois, le concessionnaire est déclaré défaillant et ne peut

“ cas de non réalisation des clauses portant sur la mise en place de l'unité
r de la concession forestière concernée.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) les prescriptions du plan d'aménagement de cette concession déjà
approuvé devront être mises en œuvre.

(2) : conformément aux dispositions de l'arrêté 0222 du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent, le
concessionnaire devra déposer pour approbation :

- le plan de gestion quinquennal avant l'ouverture de chaque Unité Forestière
d'Exploitation;

- Île plan annuel d'opération avant l'ouverture de chaque assiette de coupe.

(3) : en cas de révision du plan d'aménagement existant, celle-ci devra se
faire conformément aux dispositions de l'arrêté suscité.
|

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1): Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement de cette concession forestière approuvé.
Ï

rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le rapport
annuel d'opération de la société forestière au plus tard trois mois après la fin de
l'année financière E

| À

ie Il doit déposer chaque année à l'Administration chargée des Forêts, un
3): Il est tenu de payer l'ensemble des charges fiscales conformément à la
législation en vigueur.

Article 8:(1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement
des limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le
non-palement de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-
dessus!

Article(9: ACCEPTATION

Le représentant de la société signataire de la présente convention déclare

avoir pris connaissance de toutes les clauses et conditions de la convention
ation incluant son cahier des charges qui en fait partie intégrante, et déclare
pter sans réserve toutes les dispositions.

Article Le Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention d'Exploitation qui prend effet à compter de la date de signature./- 17

Fait à Yaoundé, le 25 NOV 2019

LU ET APPROUVÉ

POUR LA SOCIETE SIENCAM ENTERPRISE LE MINISTRE DES FORETS
LE GERANT

